May 12, 2009 VIA EDGAR The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-4644 Subject:Nationwide Life Insurance Company Pre-Effective Amendment No. 3 for Select Retirement Individual Supplemental Immediate Fixed Income Annuity Contracts on Form S-1 SEC File No. 333-155368 Ladies and Gentlemen: On behalf of Nationwide Life Insurance Company (“Nationwide”), we are filing Pre-Effective Amendment No. 3 to the registration statement indicated above for the purpose of registering Select Retirement, an Individual Supplemental Immediate Fixed Income Annuity Contract (the “Contracts”). This filing is being made electronically via EDGAR in accordance with Regulation S-T. A copy of an original power of attorney document authorizing certain persons to execute the registration statement and amendments thereto, on behalf of Nationwide is attached hereto as Exhibit 24.An original power of attorney is on file with Nationwide.Nationwide will maintain manually executed copies of the registration statement. On November 14, 2008, Nationwide filed an initial registration statement for Individual Supplemental Immediate Fixed Income Annuity Contracts.On January 13, 2009, Nationwide received your written comments.Pre-Effective Amendment No. 1 was filed on February 10, 2009.We received your oral comments on March 5, 2009.Pre-Effective Amendment No. 2 was filed on April 2, 2009.We received your oral comments on April 20, 2009.Pre-Effective Amendment No. 3 reflects red-lining of changes made to address your written comments.Other redlined changes in this Pre-Effective Amendment No. 3 reflect non-material clarifying disclosures. 1.Summary of Maximum Contract Fee Expenses (p.4)Please consider revising, using a format similar to an N-4. RESPONSE: We revised the “Summary of Maximum Contract Fee Percentages” Chart as follows: Recurring Contract Fees (assessed on the first day of each calendar quarter against the Guaranteed Lifetime Withdrawal Base as of the last day of the previous calendar quarter) Contract Fee 1.45%1 Spousal Continuation Option Fee 0.30%2 Total Contract Fee (including the Spousal Continuation Option) 1.75%3 1The current Contract Fee Percentage is 1.00%. 2The current Spousal Continuation Option Fee is 0.20%. 3The current Total Maximum Contract Fee Percentage is 1.20%. 2.What are the Eligible Portfolios and how are they managed? (pp. 5-7).(a) Please explain the procedural steps after a contractowner selects an Eligible Portfolio, including the procedures for selecting the model. (b) Please elaborate on the term “populate” – is there a list of investments that make up the UMA model?If there is a list, who creates the list, can the list change and on what basis?What does Nationwide mean when it says it controls what investment options are available?If a contractowner does not select investment options, who decides how the model is populated? (c) Once the model is “populated,” who is making the buy/sell decisions?If the overlay manager does this, please provide more information about whether the overlay manager continues his job.Can the contractowner make transfers between ETFs, mutual funds and SMAs, or must they stay in the same investment product? (d)Please clarify who is advising the contractowner about the Eligible Portfolios. RESPONSE: (a) We revised the first paragraph of the “What are the Eligible Portfolios and how are they managed?” section as follows: What are the Eligible Portfolios and how are they managed? Eligible Portfolios are those Select UMA asset allocation investment models (“Models”) established by CGM and approved by Nationwide, which contain certain permissible investments under the Contract.Each of the Models available as an Eligible Portfolio corresponds to a specific investment risk profile.The Models are comprised of asset classes and asset class percentages established by CGM. You and your Financial Advisor select the actual investments within each asset class from a list of investment products (“Investment Products”) created by CGM and approved by Nationwide.These Investment Products can take the form of Mutual Funds, Exchange Traded Funds and/or Separately Managed Accounts.You and your Financial Advisor may elect any combination of the permitted Investment Products to fulfill each asset class percentage: 1The current Contract Fee is 1.00%. 2The current Spousal Continuation Option Fee is 0.20%. 3The current Total Contract Fee is 1.20%. The United States Securities and Exchange Commission
